DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-12, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugita (US Pub. No. 2014/0101138).
Consider claim 10. Sugita teaches an intelligent mobile terminal, comprising: one or more processors (fig. 1 shows CPU 101); a memory (fig. 1 shows HDD 109), and one or more application programs, wherein the one or more application programs are stored in the memory and configured to be executed by the one or more processors (para. 0028 describes storing application programs on the HDD and being carried out by the information processing apparatus), to: acquire an editing instruction (para. 0033 describes sorting and dividing content files); acquire at least one frame image of an editing video according to the editing instruction (para. 0036 describes selecting content to be a representative image), input the frame image into an environment classification model (claim 1 describes classifying a plurality of contents into a plurality of groups based on attribute information on the contents; fig. 5 shows representative images including weather symbols), and acquire classification information which is output by the environment classification model and represents an environment in the frame image (fig. 5 shows representative images including weather symbols); and acquire video editing materials according to the classification information, so that the video editing materials match an image environment of the frame image (claim 1 describes 
Consider claim 11. Sugita teaches the method according to claim 1, wherein the editing video is a video being recorded or a locally stored video (para. 0029 descrives writing data to removable medium). 
Consider claim 12. Sugita teaches the method according to claim 1, wherein the acquiring at least one frame image of the editing video comprises: acquiring at least one frame image of the editing video regularly; or acquiring at least one frame image of the editing video by a random extraction manner (para. 0036 describes selecting content to be a representative image). 
Claims 1, 18, and 19 are rejected using similar reasoning as corresponding claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484